Citation Nr: 0028740	
Decision Date: 10/31/00    Archive Date: 11/03/00	

DOCKET NO.  99-13 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from March 1951 to March 1955 
and from May 1955 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

A May 1994 RO decision denied, inter alia, service connection 
for a heart disability and an increased rating for 
chondromalacia of the right knee, evaluated as 10 percent 
disabling.  The veteran perfected an appeal from that 
decision with respect to these issues.  A March 1999 RO 
decision granted service connection for coronary artery 
disease.  Therefore, the claim of entitlement to service 
connection for a heart disability is moot.  In a March 1999 
statement, the veteran indicated that he desired to withdraw 
his appeal with respect to evaluation of his right knee 
disability.  A substantive appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b) (1999).  Therefore, the issue of 
entitlement to an increased rating for chondromalacia of the 
right knee is also moot.


REMAND

Service connection has been established for coronary artery 
disease, evaluated as 30 percent disabling; chondromalacia of 
the right knee, evaluated as 10 percent disabling; tinnitus, 
evaluated as 10 percent disabling; and bilateral high 
frequency hearing loss, tinea pedis, and nicotine dependence, 
all evaluated as noncompensably disabling.  The combined 
service-connected disability evaluation is 40 percent.

The veteran filed his claim for a total rating based upon 
individual unemployability due to service-connected 
disability on August 10, 1995.  VA regulations relating to 
hearing loss and cardiovascular disabilities were amended 
effective June 10, 1999, and January 12, 1998, respectively.  
The veteran's bilateral hearing loss and coronary artery 
disease must be evaluated under both the new and old 
regulations in accordance with Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  His hearing loss should be 
evaluated under the old criteria both prior to and from 
June 10, 1999, and under the new criteria from June 10, 1999, 
whichever is more favorable to the veteran.  Id; 38 U.S.C.A. 
§ 5110(g) (West 1991).  His coronary artery disease should be 
evaluated under the old criteria both prior to and from 
January 12, 1998, and under the new criteria from January 12, 
1998, whichever is more favorable to the veteran.  Id.; 
38 U.S.C.A. § 5110(g).

The report of an August 1998 VA heart examination reflects 
that the veteran had been followed at the VA Medical Center 
in Fresno since 1985.  The record indicates that treatment 
records from this facility have been obtained through May 31, 
1995, although some later dated examination reports are of 
record.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should request all records 
relating to treatment of the veteran from 
the Fresno VA Medical Center from June 1, 
1995, until the present.  These records 
should be associated with the claims 
file.

2.  The RO should arrange for the veteran 
to be afforded a VA audiology examination 
to determine the current nature and 
extent of his bilateral hearing loss.  
All necessary tests and studies should be 
conducted and all findings reported in 
detail.  The claims file must be made 
available to the examiner for review.

3.  The RO should arrange for the veteran 
to be afforded a VA dermatology 
examination to determine the nature and 
extent of his tinea pedis.  All necessary 
tests and studies should be conducted and 
all findings reported in detail.  The 
claims file must be made available to the 
examiner for review.  The examiner should 
indicate whether there is exfoliation, 
exudation, or itching, indicating the 
frequency of any exudation or itching, if 
indicated, and further indicate whether 
this involves an exposed surface or 
extensive area, as well as remarking with 
regard to whether or not there are 
extensive lesions or marked 
disfigurement.  If there is ulceration or 
extensive exfoliation or crusting and 
systemic or nervous manifestation, or if 
the tinea pedis is exceptionally 
repugnant, such should also be noted.  A 
complete rationale for all opinions 
offered should be given.

4.  The RO should arrange for the veteran 
to be afforded a VA orthopedic 
examination to determine the nature and 
extent of his chondromalacia of the right 
knee.  All necessary tests and studies 
should be conducted and all findings 
reported in detail.  The claims file must 
be made available to the examiner for 
review. The examiner should identify all 
symptoms that are related to the 
veteran's service-connected 
chondromalacia of the right knee, 
including limitation of motion of the 
veteran's right knee.  The examiner is 
also requested to:  (1)  Express an 
opinion as to whether pain that is 
related to the veteran's service-
connected chondromalacia of the right 
knee could significantly limit the 
functional ability of the right knee 
during flare-ups, or when the right knee 
is used repeatedly over a period of time, 
and express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare-ups; (2) determine whether 
as a result of the service-connected 
chondromalacia of the right knee, the 
right knee exhibits weakened movement, 
excess fatigability, or incoordination, 
and express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability, or 
incoordination.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  

5.  The RO should arrange for the veteran 
to be afforded a VA cardiology 
examination to determine the nature and 
extent of the veteran's coronary artery 
disease.  All necessary tests and studies 
should be conducted and all findings 
reported in detail.  The claims file must 
be made available to the examiner for 
review.  The examiner should indicate 
whether the veteran has a history of 
substantiated anginal attack, a history 
of typical coronary occlusion or 
thrombosis, or chronic residual findings 
of congestive heart failure or angina on 
moderate exertion and offer an opinion 
with respect to whether or not ordinary 
manual labor is feasible, more than light 
manual labor is not feasible, or more 
than sedentary employment is precluded.  
The examiner is also requested to 
indicate what workload, as measured in 
metabolic equivalent units (METs) results 
in dyspnea, fatigue, angina, dizziness, 
or syncope.  The examiner should also 
indicate whether the veteran has chronic 
congestive heart failure or has 
experienced more than one episode of 
acute congestive heart failure in the 
past year.  It should also be indicated 
whether the veteran has evidence of 
cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or 
X-ray, as well as indicated if the 
veteran has left ventricular dysfunction 
and, if so, what the ejection fraction 
is.  A rationale for all opinions offered 
should be provided.

6.  After the development requested has 
been completed, the RO should again 
review the veteran's claim for a total 
rating based upon individual 
unemployability due to service-connected 
disability, evaluating the veteran's 
bilateral hearing loss and coronary 
artery disease under both the old and new 
criteria, and readjudicate his claim.

7.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



